FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                   January 14, 2011
                                   TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                     Clerk of Court

 ANDRE J. TWITTY,

          Petitioner-Appellant,
 v.                                                      No. 10-1525
                                                (D.C. No. 1:10-CV-2309-ZLW)
 BLAKE DAVIS and CHARLES                                  (D. Colo.)
 DANIELS, a/k/a BLAKE DANIELS,

          Respondents-Appellees.


                             ORDER AND JUDGMENT *


Before LUCERO, EBEL, and GORSUCH, Circuit Judges.


      Andre J. Twitty, a federal prisoner, filed a writ of habeas corpus in the

District of Colorado pursuant to 28 U.S.C. § 2241, seeking to attack the validity

of his federal conviction in the Northern District of Georgia. In response, the

court ordered Mr. Twitty to show cause (1) why his § 2241 application should not

be denied, given that he has an adequate and effective remedy under 28 U.S.C.

§ 2255; and, (2) why the court should not restrict his ability to file future


      *
         After examining appellant’s briefs and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
pleadings given that this is his twelfth § 2241 petition. When Mr. Twitty’s

response failed to show sufficient cause, the district court, in a thorough

twelve-page order, dismissed his petition and imposed filing restrictions. After a

careful review of the record, this court concludes that the district court did not

abuse its discretion when it imposed filing restrictions (restrictions that offer

clear guidelines as to how Mr. Twitty can obtain permission to file future

actions). See Ketchum v. Cruz, 961 F.2d 916, 921 (10th Cir. 1992). We also

affirm the dismissal of Mr. Twitty’s habeas petition for substantially the same

reasons stated by the district court in its thorough order. Finally, we deny Mr.

Twitty’s motion to proceed in forma pauperis as he fails to present a non-

frivolous argument on appeal.



                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                          -2-